DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 29 Jan 2019 for application number 16/321,538. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 Jan 2019 and 03 Nov 2020 were filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the entire information item" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the entire information item" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the entire information item" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 9, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. [hereinafter as Myers] (US 2013/0076649 A1) in view of Shiplacoff et al. [hereinafter as Shiplacoff] (US 2010/0095240 B1).
In reference to claim 1, Myers teaches a display control system comprising at least one processor configured to:
in a case where one of a plurality of individual information items [Figs. 18-20, paras 0081-0082 disclose song titles] associated with a common information item [Figs. 18-20, paras 0081-0082 disclose artist lists, album lists, playlist lists, etc.] is specified, specify the common information item associated with the specified individual information item, and other individual information items associated with the common information item [Figs. 18-20, paras 0081-0082 disclose a plurality of song titles; one song title is displayed in the middle, with other song titles surrounding the one in the middle];
in a case where a turning operation is performed in a predetermined direction while the specified individual information item is displayed, displays the other individual information items [Figs. 18-20, paras 0081-0082 disclose a plurality of song titles; one song title is displayed in the middle, with other song titles surrounding the one in the middle; a user may scroll through items using swiping gestures in a certain direction].
However, while Myers teaches turning operation in particular directions to scroll content [Figs. 18-20, paras 0081-0082 disclose a plurality of song titles; one song title is displayed in the middle, with other song titles surrounding the one in the middle; a user may scroll through items using swiping gestures in a certain direction] and in a case where the turning operation is performed to the predetermined direction while the the specified individual information item is displayed, displays the page of the common information item [Figs. 18-20, paras 0081-0082 discloses swiping left or right would a page turning operation; the page of information; pages of information; determine an order of the specified individual information item, the common information item, and the other individual information items such that the specified individual information item is positioned between the common information items and the other individual information items; and in a case where the page turning operation is performed in a direction opposite to the predetermined direction while the page of the specified individual information item is displayed, displays the page of the common information item.
Shiplacoff teaches a page turning operation; the page of information; pages of information [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information]; determine an order of the specified individual information item, the common information item, and the other individual information items such that the specified individual information item is positioned between the common information items and the other individual information items [Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row; some C cards are positioned between others]; and in a case where the page turning operation is performed in a direction opposite to the predetermined direction while the page of the specified individual information item is displayed, displays the page of the common information item [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; some C cards are positioned between others; swiping to the right of C would show it’s children C’, C’’, and C’’’; swiping to the left of C would scroll its siblings, A, B, etc.].
It would have been obvious to one of ordinary skill in art, having the teachings of Myers and Shiplacoff before him before the effective filing date of the claimed invention, to modify the invention 
One of ordinary skill in the art wanted to be motivated to obtain a display system in which a hierarchy of items may be navigated depending on certain operation gestures to make effective use of limited screen space [Shiplacoff, para 0010].

In reference to claim 2, Myers and Shiplacoff teaches the invention of claim 1.
Myers further teaches The display control system according to claim 1, wherein each common information item is associated with three or more individual information items [Figs. 18-20, paras 0081-0082 discloses at least three songs associated with its parent list].
Shiplacoff further teaches the at least one processor sequentially displays the other individual information items each time a page turning operation is performed in the predetermined direction while the page of the specified individual information item is displayed [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; some C cards are positioned between others; swiping to the right of C would show it’s children C’, C’’, and C’’’]. 

In reference to claim 3, Myers and Shiplacoff teaches the invention of claim 2.
Myers further teaches The display control system according to claim 2, wherein each common information item is associated with three or more individual information items, and the at least one processor determines the order of the other individual information items based on the specified individual information item [Figs. 18-20, paras 0081-0082 discloses at least three songs associated with its parent list, ordered sequentially, e.g. based on the number of the specified item].

In reference to claim 4, Myers and Shiplacoff teaches the invention of claim 3.
Myers further teaches The display control system according to claim 3, wherein each common information item is associated with three or more individual information items, and the at least one processor determines the order of the other individual information items based on a category of the specified individual information item and categories of the respective other individual information items [Figs. 18-20, paras 0081-0082 discloses at least three songs associated with its parent list, ordered as a grouping of songs as related to the parent list].

In reference to claim 5, Myers and Shiplacoff teaches the invention of claim 1.
Shiplacoff further teaches further teaches The display control system according to claim 1, wherein the at least one processor displays again the page of the specified individual information item in a case where the page turning operation is performed in the predetermined direction while the page of the common information item is displayed [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; swiping right while B is in focus would reveal C]. 

In reference to claim 6, Myers and Shiplacoff teaches the invention of claim 5.
Shiplacoff further teaches The display control system according to claim 5, wherein the at least one processor displays pages of other common information items in a case where the page turning operation is performed in the opposite direction while the page of the specified common information item is displayed [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; swiping to the left of B would scroll to sibling A, etc.].

In reference to claim 9, Myers and Shiplacoff teaches the invention of claim 1.
Shiplacoff further The display control system according to claim 1, wherein the at least one processor displays the pages of the other common information items in a case where the page turning operation is performed in the predetermined direction while the page of the specified common information item is displayed [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; swiping to the left of B would scroll to sibling A, etc.].

In reference to claim 12, Myers and Shiplacoff teaches the invention of claim 6.
Shiplacoff further teaches The display control system according to claim 6, wherein in a case where a page of one of the other common information items is displayed and then specified, the at least one processor displays pages of the individual information items associated with the specified common information item [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13B, para 0158 discloses an example in which C is selected and its children C’, C’’, and C’’’ are displayed].

In reference to claim 13, Myers and Shiplacoff teaches the invention of claim 12.
Shiplacoff further teaches the pages of information [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; some C cards are positioned between others; swiping to the right of C would show it’s children C’, C’’, and C’’’].
Myers further teaches The display control system according to claim 12, wherein the at least one processor displays the individual information items associated with the specified common information item based on the specified individual information item [Figs. 18-20, paras 0081-0082 discloses at least three songs associated with its parent list, ordered sequentially, e.g. based on the number of the specified item].

In reference to claim 14, Myers and Shiplacoff teaches the invention of claim 1.
Myers further teaches The display control system according to claim 1, wherein each common information item is associated with three or more individual information items, and the at least one processor displays some of the other individual information items based on the specified individual information item [Figs. 18-20, paras 0081-0082 discloses at least three songs associated with its parent list, ordered sequentially, e.g. based on the number of the specified item].

In reference to claim 15, Myers and Shiplacoff teaches the invention of claim 1.
Shiplacoff further teaches The display control system according to claim 1, wherein the at least one processor executes predetermined processing in a case where a page of one of the individual information items is displayed on the display and specified by a user based on the specified individual information item [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13B, para 0158 discloses an example in which C is selected and its children C’, C’’, and C’’’ are displayed].

In reference to claim 16, Myers and Shiplacoff teaches the invention of claim 1.
Myers further teaches The display control system according claim 1, wherein the individual information item is information relating to a product or a service, and the common information item is information relating to a provider of the product or the service [Figs. 18-20, paras 0081-0082 discloses songs, e.g. product, and artists, e.g. providers of the songs].

In reference to claim 17, Myers and Shiplacoff teaches the invention of claim 1.
Shiplacoff further teaches The display control system according to claim 1, wherein the page turning operation is performed by changing a touch position on a touch panel [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them].

In reference to claims 18-19, claims 18-19 are rejected for the same reasons as that of claim 1. 

Claims 7-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Shiplacoff further in view of James et al. [hereinafter as James] (US 8,972,903 B2).
In reference to claim 7, Myers and Shiplacoff teaches the invention of claim 6.
Myers further teaches the specified common information item; the other common information items, as expressed above.
 teaches displaying in a case where the page turning operation is performed in the opposite direction while a page of one of the other common information items is displayed [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; swiping to the left of B would scroll to sibling A, etc..
However, Myers and Shiplacoff do not explicitly teach The display control system according to claim 6, wherein the specified common information item is associated with an entire information item with which the other common information items are associated; the at least one processor displays a page of the entire information item; the one of the other common information items being furthest from the specified common information item.
James teaches The display control system according to claim 6, wherein the specified common information item is associated with an entire information item with which the other common information items are associated; the at least one processor displays a page of the entire information item; the one of the other common information items being furthest from the specified common information item; the at least one processor displays a page of the entire information item; the one of the other common information items being furthest from the specified common information item [Figs. 5A-5S, col. 23, line 21 – col. 28, line 30 disclose navigating various levels of a menu hierarchy, for instance from a song, to a list of songs, to a list of albums or artists, to a main menu; for example, a user may navigate from a song list page to an artist/album list; the song list page is the page nearest to the artist/album list page, e.g. further from the other items].
It would have been obvious to one of ordinary skill in art, having the teachings of Myers, Shiplacoff, and James before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Myers and Shiplacoff to include the functionality as taught by James in 
One of ordinary skill in the art wanted to be motivated to obtain a display system in which an entire information item may be navigated using a particular navigation gesture, the entire information item near a furthest item to provide a more efficient, less cumbersome way of navigating user interface screens [James, col. 1, lines 21-22].

In reference to claim 8, Myers and Shiplacoff teaches the invention of claim 5.
Myers further teaches the specified common information item; the other common information items, as expressed above.
Shiplacoff further teaches displaying in a case where the page turning operation is performed in the opposite direction while the page of the specified common information item is displayed [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; swiping to the left of B would scroll to sibling A, etc..
However, Myers and Shiplacoff do not explicitly teach The display control system according to claim 5, wherein the specified common information item is associated with the entire information item with which the other common information items are associated, and the at least one processor displays the page of the entire information item.
James teaches The display control system according to claim 5, wherein the specified common information item is associated with the entire information item with which the other common information items are associated, and the at least one processor displays the page of the entire information item [Figs. 5A-5S, col. 23, line 21 – col. 28, line 30 disclose navigating various levels of a 
It would have been obvious to one of ordinary skill in art, having the teachings of Myers, Shiplacoff, and James before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Myers and Shiplacoff to include the functionality as taught by James in order to obtain a display system in which an entire information item may be navigated using a particular navigation gesture. 
One of ordinary skill in the art wanted to be motivated to obtain a display system in which an entire information item may be navigated using a particular navigation gesture to provide a more efficient, less cumbersome way of navigating user interface screens [James, col. 1, lines 21-22].

In reference to claim 10, Myers and Shiplacoff teaches the invention of claim 9.
Myers further teaches the specified common information item; the other common information items, as expressed above.
Shiplacoff further teaches displaying in a case where the page turning operation is performed in the opposite direction while the page of the specified common information item is displayed [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-0093 disclose the ability to swipe to turn pages to view information; Fig. 13A, para 0157 discloses a grouping of related cards C, C’, C’’, and C’’’ ordered in a row, as well as other cards A, B, etc. on the same level as C; swiping to the left of B would scroll to sibling A, etc.].
However, Myers and Shiplacoff do not explicitly teach The display control system according to claim 9, wherein the specified common information item is associated with the entire information item with which the other common information items are associated, and the at least one processor displays the page of the entire information item.
James teaches The display control system according to claim 9, wherein the specified common information item is associated with the entire information item with which the other common information items are associated, and the at least one processor displays the page of the entire information item [Figs. 5A-5S, col. 23, line 21 – col. 28, line 30 disclose navigating various levels of a menu hierarchy, for instance from a song, to a list of songs, to a list of albums or artists, to a main menu; for example, a user may navigate from a song list page to an artist/album list; the song list page is the page nearest to the artist/album list page, e.g. further from the other items].
It would have been obvious to one of ordinary skill in art, having the teachings of Myers, Shiplacoff, and James before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Myers and Shiplacoff to include the functionality as taught by James in order to obtain a display system in which an entire information item may be navigated using a particular navigation gesture. 
One of ordinary skill in the art wanted to be motivated to obtain a display system in which an entire information item may be navigated using a particular navigation gesture to provide a more efficient, less cumbersome way of navigating user interface screens [James, col. 1, lines 21-22].

In reference to claim 11, Myers and Shiplacoff teaches the invention of claim 1.
Myers further teaches the specified common information item; the other common information items, as expressed above.
Shiplacoff further teaches displaying in a case where the page turning operation is performed in the opposite direction while the specified common information item is displayed [para 0079 discloses dragging cards consisting of a page left and right, in order to scroll through them; Fig. 7, paras 0092-
However, Myers and Shiplacoff do not explicitly teach The display control system according to claim 1, wherein the specified common information item is associated with the entire information item with which the other common information items are associated, the entire information item is associated with an overall information item with which other entire information items are associated, the at least one processor displays the page of the entire information item; and displays a page of the overall information item in a case where the page turning operation is performed in the opposite direction while the entire information item is displayed.
James teaches The display control system according to claim 1, wherein the specified common information item is associated with the entire information item with which the other common information items are associated, the entire information item is associated with an overall information item with which other entire information items are associated, the at least one processor displays the page of the entire information item; and displays a page of the overall information item in a case where the page turning operation is performed in the opposite direction while the entire information item is displayed [Figs. 5A-5S, col. 23, line 21 – col. 28, line 30 disclose navigating various levels of a menu hierarchy, for instance from a song, to a list of songs, to a list of albums or artists, to a main menu; for example, a user may navigate from an artist/album list to a main menu].
It would have been obvious to one of ordinary skill in art, having the teachings of Myers, Shiplacoff, and James before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Myers and Shiplacoff to include the functionality as taught by James in order to obtain a display system in which an overall information item may be navigated using a particular navigation gesture. 


Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
Franks et al. (US-20160179798-A1) discloses swiping to navigate a hierarch [paras 0033, 0039].
PERSSON et al. (US-20160334978-A1) discloses swiping to navigate a hierarch [para 0080].
KRIKKE et al. (US-20150113480-A1) discloses scrolling in different directions to navigate lists of content [para 0011].
Hahn et al. (US-11099715-B2) scrolling in different directions to navigate lists of content [claim 6].
Yi et al. (US-8572476-B2) discloses dragging in different directions to scroll pages of content [claim 1].
Cheung et al.  (US-20180088788-A1) discloses scrolling in opposite directions to navigate a hierarchy [para 0132].
Lenahan et al.  (US-20160188615-A1) discloses scrolling levels of content with an opposition direction scroll [claim 6].
Cueto et al. (US-20150186397-A1) discloses navigating levels of content with different direction swipes [para 0048].

KALLIO et al.  (US-20090204928-A1) discloses navigating levels of content with different direction swipes [para 0010].
GREENBERG et al.  (US-20160357714-A1) discloses navigating pages using different directional inputs [Fig. 1].
Rolston et al. (US-20100211872-A1) discloses navigating pages using swipes [Fig. 7].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173